The Honorable Douglas C. Kidd State Representative P.O. Box 137 Benton, Arkansas 72018
Dear Representative Kidd:
This opinion is being issued in response to your recent question regarding the use of funds allocated for 911 service. You have presented the following specific question:
  Can funds that have been allocated for 911 service be used to send communications supervisors and operators to training schools, conferences, and seminars which are concerned with the operations of a 911 center?
It is my opinion that funds allocated for 911 service can be used for this purpose.
The provisions of A.C.A. § 12-10-323 address the uses of revenues generated for 911 systems. That statute enumerates specific permissible uses of funds generated under the authority of A.C.A. §§ 12-10-318 through -321 for 911 systems.1 It also addresses the use of revenues generated from sources other than those authorized by A.C.A. §§ 12-10-318
through -321. You have not indicated the source of the funds to which you have referred. It is my opinion, nevertheless, that the use of the funds that you have described is permissible regardless of the particular source.
A.C.A. § 12-10-323 states in pertinent part:
  (a) Revenue generated as authorized in §§ 12-10-318 — 12-10-321 may be expended only for the following purposes:
  (1) The engineering, installation, and recurring costs necessary to implement, operate, and maintain a 911 telephone system;
*     *     *
  (c) Appropriations of funds from any source other than §§ 12-10-318 —  12-10-321 may be expended for any purpose whatsoever and may supplement the authorized expenditures of this section and may fund other activities of the 911 public safety communication center not associated with the provision of emergency services.
In my opinion, the use of 911 funds to pay the cost of training personnel is permissible under either of the above provisions.
First, it is clearly permissible under A.C.A. § 12-10-323(c) if the funds were generated from a source other than those authorized under A.C.A. §§12-10-318 through 12-10-321.
Second, it is my opinion that if the funds were generated from a source authorized under A.C.A. §§ 12-10-318 through 12-10-321, the use of the funds to pay for training costs is permissible under A.C.A. §12-10-323(a)(1). In my opinion, the cost of training 911 system personnel constitutes a cost that is "necessary to implement, operate, and maintain a 911 telephone system," within the meaning of that section. I base this conclusion on the fact that the provisions of A.C.A. § 12-10-306 require the staff and supervisors of 911 systems to be "[t]rained in operation of 911 system equipment and other training as necessary to operate a 911 public safety communications center." A.C.A. § 12-10-306(a)(3). Because the training is statutorily required, it is, in my opinion, "necessary" within the meaning of A.C.A. § 12-10-323(a)(1).
I therefore conclude that whether the funds to which you have referred were generated under the authority of the provisions of A.C.A. §§12-10-318 through -321, or whether they were generated from another source, their expenditure for personnel training is permissible.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 A.C.A. §§ 12-10-318 — -321 authorize the generation of revenues for 911 systems through service charges and through the issuance of bonds.